OF THIS OPINION
                                                   ENEXAL
                                                            R-480


PRICE  DANIEL
ATTORNEYGENERAL
                                   June   2,19&J


         Hon. L. L.~Roberts          Opinion No. V-231
         County Auditor
         HutchPnson County           Rs:    Constructionof H. B.
         Stinnett, Texas                    258, Acts of the 50th
                                            Legislature,1947 -
                                            Maximum compensation
                                            of County Treasurer
         Dear Sir:
                   Your request for an opinion from this Depart-
         ment on the above subject matter is as follows:
                       "Chapter 40, H. B; 258;'amending
                  Article 3943 R.C.S., 1925, provides in
                  tb) the Comm&sioners Court may increase
                  the ~compensationallowed the County Treas-
                  urer an additional amount not to exceed
                  twenty-riveper Cent., The amount of the
                  25s increase here~in Hutahinson County
                  would be $500.00.
                       "Should the County Treasurer be al-
                  lowed for the Year 1947 the $500.00 in-
                  crease allowed bythis Act, or only the
                  proportionatepart that the time after                 .
                  this Act beoomes effective until the
                  closesof the Year 1947, bears to the en-
                  tire year of 19471"
                   Hutchinson County has a populationof 19,069
         according to the 1940 Federal census, and we are inform-
         ed bg~the Comptrollerfsoffice that its oounty officials
         are compensatedon a fee basis. Therefore,H. B. No.
         258, Acts of the Piftie~thLegislature,is applicable to
         Hutchinson County.'~
                   H. B, No. 258, Acts of the 50th Legislature,
         1947, p. 52, reads as follows:
                  "An Act amending Article 3943, Re-
                  vised Civil Statutes of Texas, 1925,
                                                 ‘I   .




Hon. L. L. Roberts - Page 2   (V-231)


    as amended, allowing additional
    compensationfor county treasurers;
    repeaIiiigall laws'in conflict; ana
    declaring an emergency.'
    'T3 IT ENAOTED RY TIIELEGISWl'DRROF
    THE STATE OF TEXAS:
          "Section 1. That Article 3943, Revised
     Civil Statutes of Texas, 1925, as amended, be
     and the same is hereby amended by adding there-
     to provisions allowing additional compensation
     for county treasurers; so that the same shall here-
     after read as follows:
         "*(a) The commissionsallowed to any
    county treasurer shall not exceed TWO Thousand
    Dollars (9b2,OOO)annually,;provided, that in
    all counties in which the assessed value of the
    property of suc.hcounties shall be One Hundred
    Million Dollars ($100,000,000)or more as shown
    by the preceding assessment roll, the treasur-
    ers'thereofshall receive as their commissions
    a sum not exceedingTwo Thousand, Seven Hundred
    Dollars ($2,700)annually;provided,that in
    all counties having a population of not less
    than seventy-fivethousand (75,000)inhabitants,
    and not more than eighty thousand (80,000)in-
    habitants, according to the last preceding Fed-
    eral census, in which counties, road or road
    and brid e .bondsin the amount of Six Million
    Dollars 7$6,000,000)'ormore and flood protec-     '
    tion bonds in the amount of One Million Dollars
     (/l,OOO,OOO)or more have been voted by the
    people, the treasurers thereof shall receive
    as their conrnissionsa sum not to exceed Two
    Thousand Seven Hundred Dollars ($2,700)annual-
    ly; ad, shall be allowed an assistant at a
    salary not to exceed One Thousand, Two Hundred
    Dollars ($1,200) annually;provided, that in
    all counties having a population of one hundred
    and fifty thousand (150,000)inhabitantsor more,
    and leas than two hundred and ten thousand (210,-
    000) inhabitants,according to the last preceding
    Federal Census, the treasurersthereof shall re-
    ceive as their commissionsa sum not exceeding
    Two~Thousand,SevenHundred Dollars ($2,700)an-
    nually, and shall be allowed an assistant at a
    salary not to exceed One Thousand Dollars ($1,000)
                    .
.   -




        Hon. L. L. Roberts - Page 3   (V-231)


             Peruannum; proviaea,,that in all counties
             containing a population of not less,than
             rorty-two thousand, one hundred (42,100)
             Inhabitantsnor more than forty-two thou-
             sand two hundred and fifty  (42,250)in-
             hab&ite, according to ,thelast preeed-
             ing Federal Census, and that in all counties
             containing a population,ofnot less than
             forty-five thousand (45,000) Inhabitants
             nor more than forty-seventhousand (47,000)
             Inhabitants,according to the last preceding
             Fede,ralCensus, the commissions and compen-
             sation to be paid to the county treasurers
             in said Counties shall be Three Thousand,
             Six Hundred Dollars ($3,600) per annum, pay-
             able in twelve (12) equal monthly install-
             merits,and such compensationshall be fixed
             by the CommissionersCourt of said Counties.




                 “Sec. 2. All laws or parts of laws in
            conflict with the provisions of this Act ‘are
            hereby expressly repealed. . .
                 “Passed the House, February 13, 1947:
            Yeas’125;‘Nays 3; House concurred insSenate
            amendments,March.10, 1947, by a viva vote
            vote; passed the Senate, adsamended, Febru-
            ary 27, 1947. Yeas 18, Nays 6.
                 “Approved M&ch   13, 1947.
                  “Effective 90 days after date of aa-
             journment.” (Underscoringours)
Hon. L. L. Roberts - Page 4          (V-231)
                                         I

          Article IIT, Section 39, of'our State Consti-'
,tutionprovides :
           “No law passed by the Legislature,
      exoept the general appropriation act shall
      take effeot or go Into form titil   &ety
      aays artierthe o6jourment, of thr rssqion
      at w&&ohit w.as maoted,   u@oss In oaso of
      aa omr~oy,    whioh o-no       ouet ba ox-
      pnmrd         in a preamble OF iir
       eosi,, tlxo Leglslat~re shall,
      ,tw+thirds o? all the mmbers eleotod to ,
       saoh House, ofhorwisr    dfreat; said vote to
       bo taken W yea8 and nays, snd entered up-
       08 the j ournala.*
            It will be noted that B. I)a 258 paseed the
Senate b a votr of 12 to d which was not the required
two-thir i s vote of the elsoted’members ot the Senate.
Ther~efore, ths lffeotive  dste of B. 2. 258, Acts of the
50th Le$ielatirro, 1947, ie nlneSy days after date of
adjournmeat oi the ,5Ot& Le&slature.
               In         So B. 123, Acts OS the 49th
                    ccnetml&s
Legis~iturr,   kn aot which ocntains practioally      the
I$entioal provlsicne of & 2,, 252, Acts of the 60th
Lo islature,  b ut lppUoab1e to aw0re0.t    ofiioiale)
t hf s DepsrWeaS hm somrirtemtb &ld that where SD‘5.
122 Is applloabla,the’ComI8sIonors~!Court       Is author-
ized whon in their   judgment tho fInsnoIa1 condition of
the county and the needs of the offloors    justify    the in-
crease, to enlier an ortIer raising  the max:IpLun  compen-
sation lIkmPcr(lby law to an amount not sxwedlng       twsnty-
five (2!5$) per osnt of the mm allowed for the fiscal
pew 194h

            Therefore, it Is the opinion of,this Department
 that upon the effeotIve date of Ho B. 258, Acts of thr
 50th Legislature,   (90 days after adjOurMent) the Com-
 missioners’ Court of EutohInson County will be authorized
 to Inorease the oompensatlon of the County Treaaurer of
 said County in an additional smount not to exceed twenty-
 five (25$) gsa 80~6 of the mt%Imumsum allowed under the
’law for the fleaal year 1944. provided
 SitIon lutheriesd under the Lw for the fiscal yeai 1944
 aid not exceed #5600eOOc In other words, it lllcws the
 CommIssIonor Court to raise by twenty-five     (25s) per
 cent the maximumamount of l’swful oarlsslons    the county
--.   -




                          .



          Hon. L. L. Roberts - Page 5     (V-231)


          trearullsr may retain.  Any inareas in caapensatlon ror
          the year 1947, however, must be ln the same proportion
          as the bialaao@ of the year r4latee to tho total annual
          iaon~so th4t may be mad0 ullder H, 1). 228.  S44 our
          Opiblon So, 0-6575, a copy of which m are herewith 4n-
          closing.
                     In connection with the Soregoing, we direct
          your attention to Artiole 689a-11, V.C.S., which is in
          part an mi0ws:
                        When the budget has been finally ap-
                    roved by tlm Canmissioners* Court, the
                 t udget, as approved by the Court, shall be
                 filed with the Clark of the County Court,
                 and taxes lsvied only in accordance there-
                 with, and no ex enditure of the funds of
                 the county she1 P thereafter be made except
                 in strict cmpllanca with the budget as
                 adopted by the Court. Except that emer-
                 gency expenditures, in case of grave public
                 necessity,   to meet unusual,and unforeseen
                 oonditionr which could not, by reasonably
                 diligent thought and attention,    have been
                 included in the original budget, may from
                 time   to time be authorized by the Court as
                 amendments to the original budget. In all
                 oama where such amendments to the budget
                 Is made, a copy of the order of the Court
                 amending the budget shall be filed with the
                 Clerk of the C.ounty Court, and attached to
                 the budget originally    adoptedon



                       Upon the effsotive date of H, B. 253,
                 iotr of l&s 50th L4~irlatw4,   1047, (90
                 days after date of adjournment of the 50th
                 Legislature)  the Commissioners* Court of
                 Hutchinson County (operating on a fee basis)
                 is authorized to increase the maxlmumamount
                 of lawful commissions the County Treasurer
                 may retain in an additional amount not to
                 exoeod 25% of the maximumsum allowed under
                 the law for the rlscal year 1944. Any in-
                 craaso in a@@sneation for the year 1947
                 must be in the same pzoportion as the balance
                 of the year relater to the total annual in-
     Hon. L. L. Aoberts?,- Page 8         (V-231)


             crease that may be made, aid must be in com-
             plianoe with the Budget Law, Art. 689a-lJj
             v*c.s,
                                          Very trnly yours
                                     ATTORNE!fCSBNERAL
                                                     OF TEXAS
         I




     JR:djm:wb~
     Enclosure
‘.




                                     ATTORNEY
                                            GENERAL




                        .
.

                                 .
                                      :

                                                                .




                                               ..


                                              .